 
Exhibit 10.1


PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 22nd day of July, 2009
by and among Response Genetics, Inc., a Delaware corporation (the “Company”),
and the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).


Recitals


A.           The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended;


B.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement, an aggregate of 3,057,907 shares of the Company’s Common
Stock, par value $0.01 per share (together with any securities into which such
shares may be reclassified the “Common Stock”), at purchase price of $1.30 per
share; and


C.           Contemporaneous with the sale of the Common Stock, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and applicable state securities laws.


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.



 
 

--------------------------------------------------------------------------------

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.


“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Law” means any foreign, federal, state or local law, statute, code, ordinance,
rule or regulation of any government or governmental or regulatory entity.


“Material Adverse Effect” means an event, change or occurrence that,
individually or together with any other event, change or occurrence, has a
material adverse effect on (i) the assets, liabilities, results of operations,
condition (financial or otherwise), business, or prospects of the Company and
its Subsidiaries taken as a whole, or (ii) the ability of the Company to perform
its obligations under the Transaction Documents, excluding, for purposes of each
of (i) and (ii), any event, change or occurrence resulting from the announcement
or consummation of the transactions contemplated by the Transaction Documents.


“Nasdaq” means The Nasdaq Capital Market.

 
-2-

--------------------------------------------------------------------------------

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means $3,975,279.10.


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


“Required Investors” means the Investors holding a majority of the Shares.
 
“SEC Filings” has the meaning set forth in Section 4.6.


“Shares” means the shares of Common Stock being purchased by the Investor
hereunder.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means this Agreement, the Registration Rights Agreement
and any related agreements required to evidence the transactions contemplated
hereby.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.           Purchase and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Investors the Shares in the respective amounts set forth opposite the
Investors’ names on the signature pages attached hereto in exchange for the
Purchase Price as specified in Section 3 below.


3.           Closing.  The closing (the “Closing”) of the purchase and sale of
the Shares shall take place on the date hereof at the offices of Willkie Farr &
Gallagher LLP, 787 Seventh Avenue, New York, New York 10019, or at such other
location and on such other date as the Company and the Investor shall mutually
agree.  At the Closing, the Company shall deliver to Investor a certificate or
certificates, registered in such name or names as the Investors may designate,
representing the Shares and, in full consideration and exchange for the Shares,
each Investor shall thereupon pay to the Company an amount representing such
Investor’s pro rata portion of the Purchase Price as set forth on the signature
pages to this Agreement (payable by a wire transfer in same day funds to be sent
to the account of the Company as instructed in writing by the Company at least
one Business Day prior to the Closing).

 
-3-

--------------------------------------------------------------------------------

 

4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as disclosed in the SEC
Filings or as set forth in the schedules delivered herewith (collectively, the
“Disclosure Schedules”):


4. 1          Organization, Good Standing and Qualification.  Each of the
Company and its Subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and could not reasonably be
expected to have a Material Adverse Effect.  The Company’s Subsidiaries are
listed on Schedule 4.1 hereto.


4.2           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


4.3           Capitalization.  Schedule 4.3 sets forth as of the date hereof (a)
the authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights.  Except as described
on Schedule 4.3, no Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of the Company.  Except as
described on Schedule 4.3, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind.  Except
as described on Schedule 4.3 and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company, or by or among securityholders of the
Company, relating to the securities of the Company held by them.  Except as
described on Schedule 4.3 and except as provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person.

 
-4-

--------------------------------------------------------------------------------

 


Except as described on Schedule 4.3, the issuance and sale of the Shares
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.


Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
liabilities, debts, obligations, encumbrances, leases, indebtedness, liens,
charges, and pledges, of whatever nature, whether fixed or contingent, disclosed
or undisclosed, foreseen or unforeseen (other than those created by the
Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.


4.5           Consents.  Except as described on Schedule 4.5, the execution,
delivery and performance by the Company of the Transaction Documents and the
offer, issuance and sale of the Shares require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, or official
other than filings that have been made pursuant to applicable state securities
laws and post-sale filings pursuant to applicable state and federal securities
laws which the Company undertakes to file within the applicable time
periods.  Subject to the accuracy of the representations and warranties of each
Investor set forth in Section 5 hereof, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Shares, and (ii) the other
transactions contemplated by the Transaction Documents from the provisions of
any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Shares and the ownership, disposition or voting
of the Shares by the Investors or the exercise of any right granted to the
Investors pursuant to this Agreement or the other Transaction Documents.


4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2008, and all other reports filed by the Company pursuant to the
1934 Act (collectively, the “SEC Filings”).  The SEC Filings are the only
periodic reports required of the Company pursuant to the 1934 Act.

 
-5-

--------------------------------------------------------------------------------

 

4.7          Use of Proceeds.  The net proceeds of the sale of the Shares
hereunder shall be used by the Company for working capital and general corporate
purposes.


4.8          No Material Adverse Change.  Since December 31, 2008, except as
identified and described in the SEC Filings, there has not been:


(i)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended March 31, 2009, except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;


(ii)          any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(iii)         any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its Subsidiaries;


(iv)         any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;


(v)          any change or amendment to the Company's Certificate of
Incorporation or Bylaws, or material change to any material contract or
arrangement by which the Company or any Subsidiary is bound or to which any of
their respective assets or properties is subject;


(vi)         any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;


(vii)        any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;


(vii)        the loss of the services of any key employee, or material change in
the composition or duties of the senior management of the Company or any
Subsidiary; or


(viii)       any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.


4.9          SEC Filings; S-3 Eligibility.


(a)           At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the 1934 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 
-6-

--------------------------------------------------------------------------------

 

  (b)           The Company is eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for sale by the Investors as contemplated by the Registration Rights
Agreement.


4.10           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) the Company’s Certificate of Incorporation or the Company’s Bylaws,
both as in effect on the date hereof (true and complete copies of which have
been made available to the Investors through the EDGAR system), or (ii)(a) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (b) any agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or a Subsidiary is bound or to which any of their respective assets or
properties is subject, except, in the case of clause (ii) only, such breaches,
violations or defaults that individually or in the aggregate would not cause a
Material Adverse Effect.


4.11           Tax Matters.  The Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it, except as would not have a Material
Adverse Effect.  The charges, accruals and reserves on the books of the Company
in respect of taxes for all fiscal periods are adequate in all material
respects, and there are no material unpaid assessments against the Company or
any Subsidiary.  All taxes and other assessments and levies that the Company or
any Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property.  There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.


4.12           Title to Properties.  Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13           Certificates, Authorizations and Permits.  The Company and each
Subsidiary possess adequate certificates, authorizations or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where the failure to possess such certificates,
authorizations or permits has not had and could not reasonably be expected to
have a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or such Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

 
-7-

--------------------------------------------------------------------------------

 

4.14         Labor Matters.


(a)           The Company is not a party to or bound by any collective
bargaining agreements or other agreements with labor organizations.  The Company
has not violated in any material respect any laws, regulations, orders or
contract terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.


(b)           (i) There are no labor disputes existing, or to the Company's
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company's
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company's Knowledge, threatened before the National Labor
Relations Board or any other federal, state or local labor commission relating
to the Company's employees, (iii) no demand for recognition or certification
heretofore made by any labor organization or group of employees is pending with
respect to the Company and (iv) to the Company's Knowledge, the Company enjoys
good labor and employee relations with its employees and labor organizations.


(c)           The Company is, and at all times has been, in compliance in all
material respects with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization.  There are no claims pending against the Company
before the Equal Employment Opportunity Commission or any other administrative
body or in any court asserting any violation of Title VII of the Civil Rights
Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or
any other federal, state or local Law, statute or ordinance barring
discrimination in employment.


(d)           Except as disclosed in the SEC Filings, the Company is not a party
to, or bound by, any employment or other contract or agreement that contains any
severance, termination pay or change of control liability or obligation,
including, without limitation, any “excess parachute payment,” as defined in
Section 280G(b) of the Internal Revenue Code.


(e)           Each of the Company's employees is a Person who is either a United
States citizen or a permanent resident entitled to work in the United
States.  To the Company's Knowledge, the Company has no liability for the
improper classification by the Company of such employees as independent
contractors or leased employees prior to the Closing.

 
-8-

--------------------------------------------------------------------------------

 

4.15         Intellectual Property.


(a)           All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable.  No Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation or litigation, and, to the Company’s Knowledge, no such
action is threatened.  No patent of the Company or its Subsidiaries has been or
is now involved in any interference, reissue, re-examination, cancellation or
opposition proceeding.


(b)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than  generally commercially available, non-custom, off-the-shelf
software application programs having a retail acquisition price of less than
$10,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company or its Subsidiaries that are parties thereto and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
to the Company’s Knowledge there exists no event or condition which will result
in a material violation or breach of or constitute (with or without due notice
or lapse of time or both) a default by the Company or any of its Subsidiaries
under any such License Agreement.


(c)           The Company and its Subsidiaries own or have the valid right to
use all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets, free and clear of all liens, encumbrances, adverse claims or obligations
to license all such owned Intellectual Property and Confidential Information,
other than licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses.  To the Company’s Knowledge, the Company and its
Subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and Confidential Information used or held for use in the
respective businesses of the Company and its Subsidiaries.


(d)           To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party.  There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

 
-9-

--------------------------------------------------------------------------------

 


(e)           The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted.


(f)           The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information.  To the Company’s Knowledge, each
employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has agreed to maintain the confidentiality of such
Confidential Information.  Except under confidentiality obligations, to the
Company’s Knowledge, there has been no material disclosure of any of the
Company’s or its Subsidiaries’ Confidential Information to any third party.


4.16         Environmental Matters.  Neither the Company nor any Subsidiary is
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.


4.17         Litigation.  There are no pending actions, suits or proceedings
against or affecting the Company, its Subsidiaries or any of its or their
properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated.  Neither the Company nor any
Subsidiary, nor, to the Company’s Knowledge, any director or officer thereof, is
or since January 1, 2008 has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the Company’s Knowledge,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1933 Act
or the 1934 Act.

 
-10-

--------------------------------------------------------------------------------

 

4.18           Financial Statements.  The financial statements included in each
SEC Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act).  Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, neither the Company nor any of its Subsidiaries
has incurred any liabilities, contingent or otherwise, except those incurred in
the ordinary course of business, consistent (as to amount and nature) with past
practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.


4.19           Insurance Coverage.  The Company and each Subsidiary maintains in
full force and effect insurance coverage that its Board of Directors has
determined is reasonable for the business being conducted and properties owned
or leased by the Company and each Subsidiary, and the Company reasonably
believes such insurance coverage to be adequate against all liabilities, claims
and risks against which it is customary for comparably situated companies to
insure.


4.20           Compliance with Nasdaq Continued Listing Requirements.  The
Company is in compliance with applicable Nasdaq continued listing
requirements.  There are no proceedings pending or, to the Company’s Knowledge,
threatened against the Company relating to the continued listing of the Common
Stock on Nasdaq and the Company has not received any notice of, nor to the
Company’s Knowledge is there any basis for, the delisting of the Common Stock
from Nasdaq.


4.21           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company.


4.22           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Shares.


4.23           No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the Shares
under the 1933 Act.


4.24           Private Placement.  Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the offer and sale of the Shares to the Investors as contemplated hereby is
exempt from the registration requirements of the 1933 Act.

 
-11-

--------------------------------------------------------------------------------

 


4.25           Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


4.26           Transactions with Affiliates.  Except as disclosed in the SEC
Filings, none of the officers or directors of the Company and none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.


4.27           Internal Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared.  The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the "Evaluation Date").  The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company's internal controls (as
such term is defined in Item 308 of Regulation S-K) or, to the Company's
Knowledge, in other factors that could reasonably be expected to significantly
affect the Company's internal controls.  The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.

 
-12-

--------------------------------------------------------------------------------

 

4.28           Non-Contravention.  The execution and delivery by the Company of
this Agreement and the other Transaction Documents and the performance by it of
the transactions contemplated thereby will not (i) conflict with or result in a
violation or breach of or constitute a default (or an event which, with or
without notice or lapse of time or both, would constitute a default) under, or
result in a right of termination, modification, cancellation or acceleration
under, the terms, conditions or provisions of any contract or other instrument
to which the Company is a party, or (ii) violate any order, writ, injunction,
decree or Law applicable to the Company, other than, in the case of clauses (i)
and (ii) above, as would not have, or be reasonably likely to have, a Material
Adverse Effect.


5.           Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:


5.1           Organization and Existence.  Such Investor is either an individual
or a validly existing corporation, limited partnership or limited liability
company and has all requisite corporate, partnership or limited liability
company power and authority to invest in the Shares pursuant to this Agreement,
and to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise carry out its obligations hereunder and
thereunder.


5.2           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


5.3           Purchase Entirely for Own Account.  The Shares to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time.  Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered.  Such Investor, if an entity, is acquiring the
Shares in the ordinary course of business.


5.4           Investment Experience.  Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Shares and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 
-13-

--------------------------------------------------------------------------------

 


5.5           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares.  Such
Investor acknowledges receipt of copies of the SEC Filings.


5.6           Restricted Securities.  Such Investor understands that the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.  In connection with any transfer of Shares to a
transferee other than (i) pursuant to an effective registration statement or
Rule 144, (ii) to the Company or (iii) to an Affiliate of such Investor,
Investor understands that the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, such transferee (other than under
(i), (ii) or (iii) above) shall agree in writing to be bound by the terms of
this Agreement and shall have the rights of an Investor under this Agreement and
the Registration Rights Agreement.


5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:


 (a)           “The securities represented hereby have not been registered under
the Securities Act of 1933, as amended, or any state securities laws.  The
securities represented hereby may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold without restriction pursuant to Rule
144, or (iii) the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the Securities Act of 1933 or qualification under applicable state
securities laws.”


 (b)           If required by the authorities of any state in connection with
the issuance of sale of the Shares, the legend required by such state authority.


5.8           Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.


5.9           No General Solicitation.  Such Investor did not learn of the
investment in the Shares as a result of any general solicitation or general
advertising.


5.10          Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.

 
-14-

--------------------------------------------------------------------------------

 



5.11           Prohibited Transactions.  Since the earlier of (a) such time as
such Investor was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or (b)
thirty (30) days prior to the date hereof, neither such Investor nor any
Affiliate of such Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Investor’s
investments or trading or information concerning such Investor’s investments,
including in respect of the Shares, or (z) is subject to such Investor’s review
or input concerning such Affiliate’s investments or trading (collectively,
“Trading Affiliates”) has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”).  Prior to the earliest to occur of (i) the
termination of this Agreement, (ii) the Effective Date or (iii) the
Effectiveness Deadline, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction.


6.  Conditions to Closing.


6.1          Conditions to the Investors’ Obligations. The obligation of the
Investor to purchase the Shares at the Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.


(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


(c)           The Company shall have executed and delivered the Registration
Rights Agreement.

 
-15-

--------------------------------------------------------------------------------

 

(d)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(e)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b), (c) and (g) of this Section 6.1.


(f)           The Investors shall have received an opinion from Willkie Farr &
Gallagher LLP, the Company's counsel, dated as of the Closing Date, in form and
substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.


(g)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.


(g)           No stop order or suspension of trading shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.


(h)           Since the date of this Agreement, no Material Adverse Effect shall
have occurred.


(i)           Since the date of this Agreement, no contract or agreement
materially affecting the capitalization of the Company shall have been entered
into by the Company without the prior written consent of the Investor.


6.2          Conditions to Obligations of the Company. The Company's obligation
to sell and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:


(a)           The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date.  The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date.  The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.

 
-16-

--------------------------------------------------------------------------------

 
(b)           The Investors shall have executed and delivered the Registration
Rights Agreement.


(c)           The Investors shall have delivered the Purchase Price to the
Company by wire transfer of immediately available funds to the account set forth
on Schedule I, which amount is to be received in no event later than July 23,
2009.


6.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:


(i)           Upon the mutual written consent of the Company and the Investors;


(ii)          By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;


(iii)         By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or


(iv)         By either the Company or any Investor (with respect to itself only)
if the Closing has not occurred on or prior to July 31, 2009;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b)           Nothing in this Section 6.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.
 
-17-

--------------------------------------------------------------------------------


 
7.           Covenants and Agreements of the Company.


7.1           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.


7.2           Insurance.  The Company shall not materially reduce the insurance
coverages described in Section 4.19.


7.3           Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


7.4           Listing of Underlying Shares and Related Matters.  The Company
shall take all necessary action to cause the Shares to be listed on the Nasdaq
Capital Market as soon as practicable on or after the Closing Date.  Without
limiting the generality of the foregoing, no later than five Business Days after
the Closing Date, the Company shall file with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the Shares on the Nasdaq Capital
Market, a copy of which shall be provided to the Investors.  Further, if the
Company applies to have its Common Stock or other securities traded on any other
principal stock exchange or market, it shall include in such application the
Shares and will take such other action as is necessary to cause such Common
Stock to be so listed.  The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on the Nasdaq Capital
Market and, in accordance, therewith, will use commercially reasonable efforts
to comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such market or exchange, as applicable.


7.5           Termination of Covenants.  The provisions of Sections 7.1 through
7.4 shall terminate and be of no further force and effect on the date on which
the Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


7.6           Removal of Legends.  In connection with any sale or disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall cause the transfer agent for the Common Stock (the
“Transfer Agent”) to issue replacement certificates representing the Shares sold
or disposed of without restrictive legends.  Upon the earlier of (i)
registration for resale pursuant to the Registration Rights Agreement or (ii)
the Shares becoming freely tradable by a non-affiliate pursuant to Rule 144 the
Company shall (A) deliver to the Transfer Agent irrevocable instructions that
the Transfer Agent shall reissue a certificate representing shares of Common
Stock without legends upon receipt by such Transfer Agent of the legended
certificates for such shares, together with either (1) a customary
representation by the Investor that Rule 144 applies to the shares of Common
Stock represented thereby or (2) a statement by the Investor that such Investor
has sold the shares of Common Stock represented thereby in accordance with the
Plan of Distribution contained in the Registration Statement, and (B) cause its
counsel to deliver to the Transfer Agent one or more blanket opinions to the
effect that the removal of such legends in such circumstances may be effected
under the 1933 Act.  From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Shares to be replaced with certificates which do not
bear such restrictive legends.
 
-18-

--------------------------------------------------------------------------------


 
7.7  Pre-Emptive Rights.


(a)           If at any time after the date hereof, the Company determines to
issue equity securities of any kind (for these purposes, the term “equity
securities” shall include, without limitation, Common Stock, warrants, options
or other rights to acquire equity securities convertible or exchangeable into
equity securities) of the Company (other than:  (i) the issuance of equity
securities to employees, officers or directors of, or consultants or advisors to
the Company pursuant to any employee benefit plan approved, in good faith, by
the Board of Directors of the Company; (ii) the issuances of equity securities
upon the exercise or conversion of any securities of the Company outstanding on
the date of this Agreement; (iii) any equity securities issued as consideration
in connection with an acquisition, merger, consolidation, restructuring,
reorganization, or other change in capitalization by the company provided such
transaction has been approved by the Board; (iv) any equity security issued in
connection with a collaboration, disposition or acquisition or assets, product
promotion, marketing, manufacturing or supply, and/or research and development,
including without limitation pursuant to a license agreement, purchase
agreement, (co-)promotion agreement, manufacturing agreement, collaboration or
other similar agreement related thereto; or (v) the issuance of equity
securities pursuant to an underwritten public offering of the Company pursuant
to an effective registration statement filed under the Securities Act;


then, for so long as the Investors beneficially owns (within the meaning of Rule
13d-3 under the 1934 Exchange Act, as amended) an aggregate of at least 15% of
the shares of Common Stock outstanding (not including any shares of Common Stock
issued from and after the date hereof pursuant to the exceptions set forth in
Section 7.7(a)(i)-(v) above), the Company shall:
 
(1)           give written notice to the Investor setting forth in reasonable
detail (A) the designation and all of the terms and provisions of the securities
proposed to be issued (the “Proposed Securities”), including, where applicable,
the voting powers, preferences and relative participating, optional or other
special rights, and the qualification, limitations or restrictions thereof and
interest rate and maturity; (B) the price and other terms of the proposed sale
of such securities; and (C) the amount of such Proposed Securities;
 
(2)           offer to issue to the Investor upon the terms described in the
notice delivered pursuant to Section 7.7(a)(1) above, a portion of the Proposed
Securities equal to (i) the percentage of the Common Stock owned by the
Investors immediately prior to the issuance of the equity securities relative to
the total number of shares of Common Stock outstanding immediately prior to the
issuance of the equity securities, multiplied by (ii) the total number of
Proposed Securities; provided that the Company shall take all steps necessary to
offer or sell such Proposed Securities to the Investors in compliance with the
applicable law and the rules and regulations of the SEC and NASDAQ.
 
-19-

--------------------------------------------------------------------------------


 
(b)           The Investors must give notice of its intent to exercise its
purchase rights hereunder within 3 Business Days after receipt of such notice
from the Company.
 
(c)           Upon the expiration of the offering period described above, the
Company will be free to sell such Proposed Securities that the Investors have
not elected to purchase during the 90 days following such expiration on terms
and conditions no more favorable to the purchasers thereof than those offered to
the Investors.
 
(d)           The election by the Investors not to exercise its preemptive
rights under this Section 7.7 in any one instance shall not affect its right
(other than in respect of a reduction in its percentage holdings) as to any
subsequent proposed issuance.  Any sale of such securities by the Company
without first giving the Investors the rights described in this Section 7.7
shall be void and of no force and effect.
 
8.             Survival and Indemnification.


8.1  Survival.  Except as otherwise set forth herein, the representations,
warranties, covenants and agreements contained in this Agreement shall survive
the Closing of the transactions contemplated by this Agreement for a period of
one year.


8.2  Indemnification.  The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.


8.3  Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 
-20-

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.


9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.


9.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and transmitted via facsimile, or by portable document format via
electronic mail, which shall be deemed an original.


9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
 
 
-21-

--------------------------------------------------------------------------------

 

If to the Company:


Response Genetics, Inc.
1640 Marengo Street
6th Floor
Los Angeles, California 90033
Attention:          Denise L. McNairn
Fax:                      (301) 644-1597


With a copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019-6099
Attention:  Steven A. Seidman
Fax:  (212) 728-9763


If to the Investors:


to the addresses set forth on the signature page hereto.


9.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith; it being understood that each of the Company
and the Investor has relied for such matters on the advice of its own respective
counsel.  In the event that legal proceedings are commenced by any party to this
Agreement against another party to this Agreement in connection with this
Agreement or the other Transaction Documents, the party or parties which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.


9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Required Investors; provided,
however, that no such amendment or waiver which disproportionately and
materially adversely affects an Investor shall be binding on such Investor
without its written consent.  Any amendment or waiver effected in accordance
with this paragraph shall be binding upon each holder of any Shares purchased
under this Agreement at the time outstanding, each future holder of all such
Shares, and the Company.
 
 
-22-

--------------------------------------------------------------------------------

 

9.7           Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  By 8:30 a.m. (New York
City time) on the trading day immediately following the Closing Date, the
Company shall issue a press release disclosing the consummation of the
transactions contemplated by this Agreement.  No later than the fourth trading
day following the Closing Date, the Company will file a Current Report on Form
8-K attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents.  In addition, the Company will make such
other filings and notices in the manner and time required by the SEC or Nasdaq.


9.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.9           Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


9.10         Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.11         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
[signature page follows]

 
-23-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The Company:
RESPONSE GENETICS, INC.
     
By:
/s/ Kathleen Danenberg
 
Name:
Kathleen Danenberg
 
Title:
President and Chief Executive Officer

 
 
-24-

--------------------------------------------------------------------------------

 
 
The Investors:
LANSDOWNE UK EQUITY FUND LIMITED
     
By:
 /s/ Stuart Roden
 
Name:  Stuart Roden
 
Title:  Director, Lansdowne Partners Limited being the General Partner of
Lansdowne Partners Limited Partnership the duly authorized agent for Lansdowne
UK Equity Fund Limited



Aggregate Purchase Price:  $3,489,751.20
Number of Shares:  2,684,424
 
Address for Notice:


15 Davies Street,
London, W1K 3AG
United Kingdom

 
 
-25-

--------------------------------------------------------------------------------

 


LANSDOWNE UK EQUITY FUND LP
 
By:
/s/ Stuart Roden
Name:  Stuart Roden
Title:  Director, Lansdowne Partners Limited being the General Partner of
Lansdowne Partners Limited Partnership the duly authorized agent for Lansdowne
UK Equity Fund LP

 
Aggregate Purchase Price:  $485,527.90
Number of Shares:  373,483
 
Address for Notice:


15 Davies Street,
London, W1K 3AG
United Kingdom

 
 
-26-

--------------------------------------------------------------------------------

 